Citation Nr: 1120178	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-37 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for cervical degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse and a friend


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1967, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge (CIB) and Parachute Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in July 2007 the Veteran, his spouse and a friend, R.D., testified at a Decision Review Officer (DRO) hearing.  The Board also notes that in November 2008 the Veteran and his spouse testified at a Travel Board hearing in connection with the current claims.  

This case was previously before the Board in December 2008 when it was remanded for further development.  


FINDINGS OF FACT

1.  The medical evidence of record associates the Veteran's in-service parachuting to his current degenerative disc disease of the lumbar spine.

2.  The medical evidence of record associates the Veteran's in-service parachuting to his current diagnosis of cervical degenerative disc disease.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Cervical degenerative disc disease was incurred in service. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Although the Board has reviewed in detail the two volumes of lay and medical evidence, the Board will focus on the evidence that addresses whether the conditions are related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Lumbar Spine

The Veteran seeks service connection for a lumbar spine disorder.  He contends that his current lumbar spine disorder is due to his parachute jumping in service and that he the onset of his back disability stems from in-service trauma while serving in combat in Vietnam.  He has indicated that he made 13 jumps while he was in service and that he was required to carry heavy items, including mortar rounds, on his back when he jumped from helicopters in service.  In addition, the Veteran and his spouse report a continuity of low back symptomatology since service.

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD 214) reveals that the Veteran earned the CIB and the Parachute Badge.

In April 1968, after separation from service, an X-ray performed by the Tennessee Eastman Corporation found no apparent abnormality of the lumbar spine.  The lumbar curve was not prominent and the lumbar spine was straight.

In October 1990 the Veteran reported that he had an acute onset of back pain after bending over after getting out of bed.  The Veteran reported that he had never had any trouble with his back but that he had done a lot of walking in the days prior to the incident.  The Veteran was diagnosed with possible ruptured lumbar disc and acute lumbar strain.

The Veteran's post-service treatment records show that he has been consistently diagnosed with diagnosed with degenerative disc disease of the lumbar spine since July 1993. 

In October 1998 the Veteran's back was noted to be exacerbated after slipping.  In a treatment note dated in March 2001 the Veteran reported that he first had lower back pain after an injury to his low back in service.  In a physical therapy note, dated in July 2001, the Veteran reported that his initial injury to his back was when he fell off a cliff in 1999.  In a treatment note dated in March 2002 the Veteran again reported that he first had lower back pain after an injury to his low back in service.  The Veteran indicated that he "did fine" after this injury until 1993 when he had a second bad flare of pain when he simply bent over to tie his shoes.  The Veteran was noted to have never really recovered since 1993.  In a treatment notes dated in March 2001 and March 2002, the Veteran reported that he first had lower back pain after an injury to his lower back in service.  The Veteran underwent lumbar spine fusion surgery in March 2002.

In May 1997 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The Veteran reported that he had low back pain since a jump and fall from a helicopter in 1966.  The Veteran denied any other injuries to his lower back.  X-ray of the Veteran's lumbar spine revealed moderate degenerative disc space narrowing at L5-S1.  After examination the Veteran was diagnosed with degenerative joint disease of the lower lumbar spine.  However, no opinion was rendered regarding the etiology of the Veteran's condition.

In April 2009 the Veteran was afforded a VA C&P spine examination.  After physical examination the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner stated that it was at least as likely as not that the Veteran's lumbar spine disorder was caused by the Veteran's active service.  The examiner noted that although no documentation could be located regarding medical treatment for a low back injury in service, the Veteran's service included frequent jumping from helicopters.  The examiner stated that in his medical opinion numerous jumps as a paratrooper in service could cause degenerative changes in the spine.

The Board finds that entitlement to service connection for degenerative joint disease of the lumbar spine is warranted.  The Board notes that the Veteran's service treatment records are not associated with the claims file and the claims file has been rebuilt.  The Board notes that the Veteran received a CIB for combat participation and has been awarded the Parachute Badge.  

In the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. §1154(b); 38 C.F.R. § 3.304(d).

The Veteran has indicated that he carried mortar rounds when he jumped from helicopters in service.  As the Veteran has been awarded the CIB and the Parachute Badge, the Board accepts the Veteran's reports of multiple parachute jumps.  The Board also finds credible the statements and testimony of the Veteran and his spouse that the Veteran has had low back problems since service.

The Veteran has been consistently diagnosed with a lumbar spine disorder since October 1990 and with degenerative disc disease of the lumbar spine since July 1993.  After examination in April 2009 the examiner rendered the opinion that based upon the Veteran's history of jumping from helicopters it was at least as likely as not that the Veteran's lumbar spine disorder was incurred in service.  As such, the Board finds that the Veteran's degenerative disc disease of the lumbar spine was incurred in service and, therefore, entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

B.  Cervical Spine

The Veteran seeks entitlement to service connection for cervical degenerative disc disease.  The Veteran contends that his cervical spine disorder is due to this parachute jumping in service, including a jump out of a helicopter and an injury where a large splinter was impaled in his neck and had to be removed.  The Veteran's friend, R.D., has testified that he saw the Veteran on KP duty while he was recuperating from the jump injury in service.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any cervical spine disorder.  As noted above, the Veteran earned the CIB and Parachute Badge.

The Veteran's post service treatment records reveal that the Veteran complained of a stiff neck in May 1991.  The Veteran's treatment records reveal that the Veteran has had consistent neck complaints since May 1991.  In August 2001 the Veteran was diagnosed with cervical degenerative disc disease.  The records reveal that the Veteran was diagnosed with cervical spondylosis in November 2001.

The Veteran underwent cervical discectomy and fusion surgery in January 2003.  Subsequent to surgery the Veteran was diagnosed with cervical spondylosis at C4-C5.  The Veteran again underwent cervical spine surgery in June 2004.

In April 2009 the Veteran was afforded a VA C&P spine examination.  The Veteran reported that he first had a cervical spine pain in 1966 after he jumped out of a helicopter and had a stick lodge into his throat causing throat and neck injuries.  He stated that his condition has gotten progressively worse.  The Veteran was reported to have had a cervical fusion and discectomy.  After physical examination the Veteran was diagnosed with degenerative disc disease of the cervical spine.  The examiner stated that it was at least as likely as not that the Veteran's cervical spine disorder was caused by the Veteran's active service.  The examiner noted that although no documentation could be located regarding medical treatment for a neck injury in service, the Veteran's service included frequent jumping from helicopters.  The examiner stated that in his medical opinion numerous jumps as a paratrooper in service could cause degenerative changes in the spine.

The Board finds that entitlement to service connection for degenerative disc disease of the cervical spine is warranted.  As noted above, the Veteran's service treatment records are not associated with the claims file and the Veteran's claims file has been rebuilt.  The Veteran has reported that he injured his neck when he jumped from a helicopter in service.  A friend of the Veteran has reported that he saw the Veteran shortly after the injury and recalled the Veteran's convalescence.  In addition, as noted above, the Veteran received a CIB in recognition of his combat service and earned the Parachute Badge.  As such, resolving all doubt in the Veteran's favor, the Board accepts the Veteran's report of the in service injury to his neck.  See 38 U.S.C.A. §1154(b); 38 C.F.R. § 3.304(d).  After examination in April 2009 the Veteran was diagnosed with degenerative disc disease of the cervical spine.  The examiner rendered the opinion that based upon the Veteran's report of jumping from helicopters in service; it was at least as likely as not that the Veteran's degenerative disc disease of the cervical spine was incurred in service.  As such, the Board finds that entitlement to service connection for degenerative disc disease of the cervical spine is warranted and, therefore, entitlement to service connection for degenerative disc disease of the cervical spine is granted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for cervical degenerative disc disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


